Matter of Weiss v Rosenthal (2014 NY Slip Op 08342)





Matter of Weiss v Rosenthal


2014 NY Slip Op 08342


Decided on November 26, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 26, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
PETER B. SKELOS
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2013-10808
2013-10810
2013-10812
 (Docket No. F-3684-10)

[*1]In the Matter of Gony Weiss, respondent, 
vJared Rosenthal, appellant.


Mischel & Horn, P.C., New York, N.Y. (Scott T. Horn and Naomi M. Taub of counsel), for appellant.
Miller, Zeiderman & Weiderkehr, LLP, White Plains, N.Y. (Lisa Zeiderman of counsel), for respondent.

DECISION & ORDER
In a child support proceeding pursuant to Family Court Act article 4, the father appeals from (1) findings of fact of the Family Court, Rockland County (Miklitsch, S.M.), dated July 4, 2013, (2) an order of the same court entered July 31, 2013, which, upon the findings of fact, imposed a child support obligation in the sum of $786.95 monthly plus 50% of the child's health, child care, and summer-camp related expenses, and (3) an order of the same court (Eisenpress, J.), entered October 30, 2013, which denied his objections to the order entered July 31, 2013.
ORDERED that the appeal from the findings of fact is dismissed, as no appeal lies therefrom (see Soehngen v Soehngen, 58 AD3d 829); and it is further,
ORDERED that the appeal from the order entered July 31, 2013, is dismissed, as that order was superseded by the order entered October 30, 2013; and it is further,
ORDERED that the order entered October 30, 2013, is affirmed, with one bill of costs.
Although the father submitted a financial disclosure affidavit and various financial records to the Family Court, his affidavit and the accompanying records did not contain adequate information for the Support Magistrate to determine his income and assets (see Matter of Thompson v Coleman, 114 AD3d 802, 802; Matter of Ripa v Ripa, 61 AD3d 766, 767). Under these circumstances, the Family Court properly denied the father's objection to the Support Magistrate's determination to base his support obligation only on the child's needs (see Family Ct Act § 413[1][k]; Matter of Thompson v Coleman, 114 AD3d at 802; Matter of Feng Lucy Luo v Yang, 89 AD3d 946, 946-947; Matter of Tsarova v Tsarov, 59 AD3d 632, 633; Matter of Grossman v Grossman, 248 AD2d 536, 537).
MASTRO, J.P., SKELOS, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court